Exhibit 10.5

 

NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR
EXEMPTION OR SAFE HARBOR THEREFROM.

 

ISSUE DATE: October 7, 2015

PRINCIPAL AMOUNT: $60,000

 

RX SAFES, INC.

 

  CONVERTIBLE PROMISSORY NOTE DUE OCTOBER 7, 2016

 

THIS Note is a duly authorized issuance of $60,000 of RX SAFES, INC., a Nevada
corporation (the "Company") designated as its Note.

 

FOR VALUE RECEIVED, the Company promises to pay to KODIAK CAPITAL GROUP, LLC,
the registered holder hereof (the "Holder"), the principal sum of sixty thousand
and 00/100 Dollars ($60,000) on October 7, 2016 (the “Maturity Date”).  The
principal of this Note is payable in United States dollars, at the address last
appearing on the Note Register of the Company as designated in writing by the
Holder. The Company will pay the outstanding principal amount of this Note in
cash on the Maturity Date to the registered holder of this Note.  The forwarding
of such wire transfer shall constitute a payment hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer plus any amounts so deducted.

 

This Note is subject to the following additional provisions:

 

1.           The Note is exchangeable for an equal aggregate principal amount of
Note of different authorized denominations, as requested by the Holder
surrendering the same.  No service charge will be made for such registration or
transfer or exchange.

 

2.           The Holder of this Note is entitled any time after April 7, 2016,
subject to the following provisions, to convert all or a portion of the
principal amount of this Note into shares (the “Shares”) of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”) at a conversion price
for each share of Common Stock equal to the Current Market Price multiplied by
sixty five percent (65%) (the “Conversion Price”). “Current Market Price” means
the lowest traded sale price for the Common Stock as reported by Bloomberg, LP
for the ten (10) trading days ending on the trading day immediately before the
relevant Conversion Date (as defined below). The amount of shares issuable
pursuant to a conversion shall equal the principal amount (or portion thereof)
of the Note to be converted, divided by the Conversion Price.

 

Conversion shall be effectuated by surrendering the Note to the Company,
accompanied by or preceded by email or other delivery to the Company of the form
of conversion notice attached hereto as Exhibit A, executed by the Holder
evidencing such Holder's intention to convert a specified portion hereof.  No
fractional shares of Common Stock or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share.  The date on which notice of conversion is given (the
"Conversion Date") shall be deemed to be the date on which the Holder emails or
otherwise delivers the conversion notice ("Notice of Conversion"), substantially
in the form annexed hereto as Exhibit A, duly executed, to the Company.
Certificates representing Common Stock upon conversion will be delivered within
three (3) business days from the Conversion Date (“Delivery Date”).

 



 

   

 

The Company shall pay any payments incurred under this Section in immediately
available funds upon demand as the Holder’s remedy for such delay.  Furthermore,
in addition to any other remedies which may be available to the Holder, in the
event that the Company fails for any reason to effect delivery of the Shares by
close of business on the Delivery Date, unless such failure is due to causes
beyond the Company’s reasonable control or that of its Transfer Agent, the
Holder will be entitled to revoke the relevant Notice of Conversion by
delivering a notice to such effect to the Company, whereupon the Company and the
Holder shall each be restored to their respective positions immediately prior to
delivery of such Notice of Conversion; provided, however, that an amount equal
to any payments contemplated by this Section which have accrued through the date
of such revocation notice shall remain due and owing to the Converting Holder
notwithstanding such revocation.

 

Notwithstanding anything to the contrary contained in this Note, at any time
during the period beginning on the Issue Date and ending on the date which is
one hundred eighty (180) days following the issue date, the Borrower shall have
the right to prepay the outstanding Note (principal and accrued interest), in
full, in accordance with this section.  Any notice of prepayment hereunder (an
“Optional Prepayment Notice”) shall be delivered to the Holder of the Note at
its registered addresses and shall state: (1) that the Borrower is exercising
its right to prepay the Note, and (2) the date of prepayment which shall be not
more than three (3) Trading Days from the date of the Optional Prepayment
Notice.  On the date fixed for prepayment (the “Optional Prepayment Date”), the
Borrower shall make payment of the Optional Prepayment Amount (as defined below)
to or upon the order of the Holder as specified by the Holder in writing to the
Borrower at least one (1) business day prior to the Optional Prepayment Date.
 If the Borrower exercises its right to prepay the Note, the Borrower shall make
payment to the Holder of an amount in cash (the “Optional Prepayment Amount”)
equal to 100%, multiplied by the sum of: (w) the then outstanding principal
amount of this Note plus (x) accrued and unpaid interest on the unpaid principal
amount of this Note to the Optional Prepayment Date plus (y) Default Interest,
if any, on the amounts referred to in clauses (w) and (x) plus (z) any amounts
owed to the Holder pursuant to the Note.  If the Borrower delivers an Optional
Prepayment Notice and fails to pay the Optional Prepayment Amount due to the
Holder of the Note within two (2) business days following the Optional
Prepayment Date, the Borrower shall forever forfeit its right to prepay the Note
pursuant to this section.

 

After the expiration of one hundred eighty (180) following the date of the Note,
the Borrower shall have no right of prepayment.

 

Without in any way limiting the Holder’s right to pursue other remedies,
including actual damages and/or equitable relief, the parties agree that if
delivery of the Common Stock issuable upon conversion of this Note is not
delivered by the Deadline (other than a failure due to the circumstances
described in this Note, which failure shall be governed by such Note) the
Borrower shall pay to the Holder $500 per day in cash, for each day beyond the
Deadline that the Borrower fails to deliver such Common Stock.  Such cash amount
shall be paid to Holder by the fifth day of the month following the month in
which it has accrued or, at the option of the Holder (by written notice to the
Borrower by the first day of the month following the month in which it has
accrued), shall be added to the principal amount of this Note, in which event
interest shall accrue thereon in accordance with the terms of this Note and such
additional principal amount shall be convertible into Common Stock in accordance
with the terms of this Note.  The Borrower agrees that the right to convert is a
valuable right to the Holder.  The damages resulting from a failure, attempt to
frustrate, interference with such conversion right are difficult if not
impossible to qualify.  Accordingly, the parties acknowledge that the liquidated
damages provision contained in this Section) are justified.  

 

 2 

 

 

In lieu of delivering physical certificates representing the Shares issuable
upon conversion, provided the Company’s Transfer Agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of the Holder and its compliance with the provisions contained in
this paragraph, so long as the certificates therefore do not bear a legend and
the Holder thereof is not obligated to return such certificate for the placement
of a legend thereon, the Company shall use its best efforts to cause its
transfer agent to electronically transmit the Common Stock issuable upon
conversion to the Holder by crediting the account of Holder’s Prime Broker with
DTC through its Deposit Withdrawal Agent Commission system.

 

The Holder of the Note shall be entitled to exercise its conversion privilege
with respect to the Note notwithstanding the commencement of any case under 11
U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the Company is a
debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of such holder’s conversion privilege.  The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Note. This Note has been issued subject
to investment representations of the original purchaser hereof and may be
transferred or exchanged only in compliance with the Securities Act of 1933, as
amended (the "Act"), and other applicable state and foreign securities laws. In
the event of any proposed transfer of this Note, the Company may require, prior
to issuance of a new Note in the name of such other person, that it receive
reasonable transfer documentation including legal opinions that the issuance of
the Note in such other name does not and will not cause a violation of the Act
or any applicable state or foreign securities laws. Prior to due presentment for
transfer of this Note, the Company and any agent of the Company may treat the
person in whose name this Note is duly registered on the Company's Note Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.

 

4.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of this
Note at the time, place, and rate, and in the coin or currency, herein
prescribed.  This Note is a direct obligation of the Company.

 

5.           The Holder of the Note, by acceptance hereof, agrees that this Note
is being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note or the shares of Common Stock issuable upon
conversion thereof except under circumstances which will not result in a
violation of the Act or any applicable state Blue Sky or foreign laws or similar
laws relating to the sale of securities.

 

6.           This Note shall be governed by and construed in accordance with the
laws of the State of California. Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass any part of the
City of Newport Beach or the state courts of the State of California sitting in
the City of Newport Beach in connection with any dispute arising under this Note
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non coveniens, to the bringing of any
such proceeding in such jurisdictions. Each of the parties hereby waives the
right to a trial by jury in connection with any dispute arising under this Note.

 

7.           The following shall constitute an "Event of Default":

 

a.           The Company shall default in the payment of principal on this Note
and same shall continue for a period of five (5) days; or

 

b.           Any of the representations or warranties made by the Company
herein, in any certificate or financial or other written statements heretofore
or hereafter furnished by the Company in connection with the execution and
delivery of this Note shall be false or misleading in any material respect at
the time made; or

 



 3 

 

  

c.           The Company shall fail to perform or observe, in any material
respect, any other covenant, term, provision, condition, agreement or obligation
of any Note and such failure shall continue uncured for a period of five (5)
days after written notice from the Holder of such failure; or

 

d.           The Company fails to authorize or to cause its Transfer Agent to
issue the Shares upon exercise by the Holder through a Notice of conversion in
accordance with the terms of this Note, fails to transfer or to cause its
Transfer Agent to transfer any certificate for Shares issued to the Holder upon
conversion of this Note and when required by this Note, and such transfer is
otherwise lawful, or fails to remove any restrictive legend on any certificate
or fails to cause its Transfer Agent to remove such restricted legend, in each
case where such removal is lawful, as and when required by this Note, and any
such failure shall continue uncured for five (5) business days; or

 

e.           The Company shall (1) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; or (2) apply for or
consent to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; or

 

f.           A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

 

g.           Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within sixty (60) days thereafter; or

 

h.           Any money judgment, writ or warrant of attachment, or similar
process in excess of One Hundred Thousand ($100,000) Dollars in the aggregate
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
thirty (30) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

i.           Bankruptcy, reorganization, insolvency or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Company and, if
instituted against the Company, shall not be dismissed within sixty (60) days
after such institution or the Company shall by any action or answer approve of,
consent to, or acquiesce in any such proceedings or admit the material
allegations of, or default in answering a petition filed in any such proceeding;
or

 

j.           The Company shall have its Common Stock suspended or delisted from
an exchange from trading for in excess of fifteen trading days.

 

k.           The Company fails to file a registration statement with the
Securities and Exchange Commission for the underlying common stock of the Note
by November 30, 2015.

 

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law. Upon an Event of
Default, the Conversion Price will become the Current Market Price multiplied by
fifty percent (50%) (“Default Conversion Price”).

 

 4 

 

  

8.           The Holder may not convert this Note to the extent such conversion
would result in the Holder, together with any affiliate thereof, beneficially
owning (as determined in accordance with Section 13(d) of the Exchange Act and
the rules promulgated thereunder) in excess of 9.99% of the then issued and
outstanding shares of Common Stock held by such Holder after application of this
Section.  Since the Holder will not be obligated to report to the Company the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the issuance of shares
of Common Stock in excess of 9.99% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
Holder or an affiliate thereof, the Holder shall have the authority and
obligation to determine whether the restriction contained in this Section will
limit any particular conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the principal amount of Note are convertible
shall be the responsibility and obligation of the Holder.  If the Holder has
delivered a Conversion Notice for a principal amount of Note that would result
in the issuance of in excess of the permitted amount hereunder, without regard
to any other shares that the Holder or its affiliates may beneficially own, the
Company shall notify the Holder of this fact and shall honor the conversion for
the maximum principal amount permitted to be converted on such Conversion Date
and, at the option of the Holder, either retain any principal amount tendered
for conversion in excess of the permitted amount hereunder for future
conversions or return such excess principal amount to the Holder.  The
provisions of this Section may be waived by a Holder (but only as to itself and
not to any other Holder) upon not less than thirty (30) days prior notice to the
Company. Other Holders shall be unaffected by any such waiver.

 

9.           Nothing contained in this Note shall be construed as conferring
upon the Holder the right to vote or to receive dividends or to consent or
receive notice as a shareholder in respect of any meeting of shareholders or any
rights whatsoever as a shareholder of the Company, unless and to the extent
converted in accordance with the terms hereof.

 



 5 

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

 

Dated: October 7, 2015

 

RX SAFES, INC.

 

By:         ATTESTOR         By:  

 



 6 

 

 

EXHIBIT A - NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Note due October 7,
2016 of RX SAFES, INC. a Nevada corporation (the “Company”), into shares of
common stock (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below.  If shares of Common Stock are to be
issued in the name of a person other than the undersigned, the undersigned will
pay all transfer taxes payable with respect thereto and is delivering herewith
such certificates and opinions as reasonably requested by the Company in
accordance therewith.  No fee will be charged to the holder for any conversion,
except for such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 8 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

 

Conversion calculations:__________

Date to Effect Conversion:__________

Principal Amount of Debenture to be Converted:__________

Signature:__________

Name:__________

Shares to be issued to:__________

EIN:__________

Address for Delivery of Common Stock Certificates:__________

 

Or

 

DWAC Instructions:__________

Broker No:__________

Account No:__________

 

 7 

 

 

October 7, 2015

 

VIA ELECTRONIC MAIL

 

Kodiak Capital Group, LLC

260 Newport Center Drive

Newport Beach, CA 92660

 

Re: Share Structure of RX SAFES, INC.

 

To Whom It May Concern:

 

The purpose of this letter is to confirm the share structure of RX SAFES, INC.
(the “Company”). By execution below, I hereby verify that the information
provided is current and accurate as of the date of this document and that at any
time while the Note entered into as of the date hereof remains outstanding, I
will provide the Company’s current share structure to Kodiak Capital Group, LLC
upon request.

 

Shares of RX SAFES, INC. authorized:__________

 

Shares of RX SAFES, INC. issued and outstanding:__________

 

Furthermore, prior to finalizing this issuance, upon being provided a conversion
notice and opinion letter, I agree to provide Kodiak Capital Group, LLC (via
email) with:

 

A copy of the certificate(s) to be issued pursuant to the Note as of the date
hereof (if physical shares are to be issued in lieu of DWAC);

 

ii)           The FedEx Priority Overnight tracking number (or a copy of the
packing slip if available) for any physical Certificate (s) to be issued.

 

Very truly yours,

 

Island Stock Transfer

_____________

 

Acknowledged and Agreed

RX SAFES, INC.

_____________

 

 8 

 

 

October 7, 2015

 

Island Stock Transfer

15500 Roosevelt Boulevard

Suite 301

Clearwater, FL 33760

 

Ladies and Gentlemen:

 

RX SAFES, INC. a Nevada corporation (the "Company") and Kodiak Capital Group,
LLC (the "Investor") have entered into a Note dated as of October 7, 2015 (the
"Agreement") providing for the issuance of the Convertible Promissory Note in
the principal amount of $60,000 (the "Note").

 

A copy of the Note is attached hereto. You should familiarize yourself with your
issuance and delivery obligations, as Transfer Agent, contained therein. The
shares to be issued are to be registered in the names of the registered holder
of the securities submitted for conversion or exercise.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company (initially,
30,000,000 shares) for issuance upon full conversion of the Note in accordance
with the terms thereof. The amount of Common Stock so reserved may be increased,
from time to time, by written instructions of the Investor.

 

The ability to convert the Note in a timely manner is a material obligation of
the Company pursuant to the Note. Your firm is hereby irrevocably authorized and
instructed to issue shares of Common Stock of the Company (without any
restrictive legend) to the Investor without any further action or confirmation
by the Company: (A) upon your receipt from the Investor of: (i) a notice of
conversion ("Conversion Notice") executed by the Investor; and (ii) an opinion
of counsel of the Investor, in form, substance and scope customary for opinions
of counsel in comparable transactions (and satisfactory to the transfer agent),
to the effect that the shares of Common Stock of the Company issued to the
Investor pursuant to the Conversion Notice are not "restricted securities" as
defined in Rule 144 and should be issued to the Investor without any restrictive
legend; (B) the number of shares to be issued is less than 9.99% of the total
issued common stock of the Company. If the number of shares issued to the
Investor is greater than 4.99% of the total issued common stock of the company,
the transfer agent must notify the Investor immediately; and (C) the Company has
reviewed the Conversion Notice to confirm its accuracy within one (1) business
day of receipt.

 

 9 

 

 



The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor. The Company also requires that as long as this convertible note is
still outstanding to the Investor, that the transfer agent must disclose the
shares authorized and outstanding to the Investor as requested.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

Notwithstanding anything herein contained to the contrary, Island Stock Transfer
is not a party to the Agreement and is acting only in the capacity of an
administrator. In addition, the Company must be current in all amounts owed to
Island Stock Transfer and in good standing with Island Stock Transfer, before
the issuance of any shares of the Common Stock hereunder. In the event of any
dispute or ligation between the Company and the Investor as a result of the
failure to be current in all amounts owed to Island Stock Transfer and in good
standing with Island Stock Transfer which might cause a delay in the issuance of
shares of the Common Stock hereunder, Island Stock Transfer shall not be
included in any litigation between the Company and the Investor nor have any
liability to the Company or the Investor. Should the Company be unable to pay
any fee associated with an issuance to the Investor, the Investor may, at their
own discretion, agree to pay such fee in order for the issuance to be
administered.

 

The Company agrees that in the event that the Island Stock Transfer resigns as
the Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within one
(1) business day.

 

The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.

 

Very truly yours,

 

RX SAFES, INC.

__________

 

Acknowledged and Agreed:

Island Stock Transfer

__________

 



 10 

 

 

CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS OF RX SAFES, INC.

 

We, the undersigned, do hereby certify that at a meeting of the Board of
Directors of RX SAFES, INC., a Nevada corporation (the “Corporation”), duly held
on October 7, 2015, at which said meeting no less than two directors were
present and voting throughout, the following resolution, upon motions made,
seconded and carried, was duly adopted and is now in full force and effect:

 

WHEREAS, the Board of Directors of the Corporation deem it in the best interests
of the Corporation to enter into the Note dated October 7, 2015 (the
“Agreement”), in connection with the issuance of a Convertible Promissory Note
of the Corporation, in the aggregate principal amount of $60,000 (the “Note”),
convertible into shares of common stock, par value $0.0001 per share, of the
Company (the “Common Stock”), upon the terms and subject to the limitations and
conditions set forth in such Note, along with an irrevocable letter agreement
with Island Stock Transfer, the Corporation’s transfer agent, with respect to
the reserve of shares of common stock of the Corporation to be issued upon any
conversion of the Note; the issuance of such shares of common stock in
connection with a conversion of the Note; and the indemnification of Island
Stock Transfer for all loss, liability, or expense in carrying out the authority
and direction contained in the irrevocable letter agreement (the “Letter
Agreement”);

 

NOW, THEREFORE, BE IT:

 

RESOLVED, that the Corporation is hereby authorized to enter into the Agreement,
the Note and the Letter Agreement which provides in pertinent part: (i) reserve
shares of common stock of the Corporation to be issued upon any conversion of
the Note; (ii) issue such shares of common stock in connection with a conversion
of the Note (issuance upon receipt of a notice of conversion of the holder of
the Note) without any further action or confirmation by the Corporation; and the
Corporation indemnifies Island Stock Transfer for all loss, liability, or
expense in carrying out the authority and direction contained in the Letter
Agreement:

 

RESOLVED, that any executive officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time, to take such additional
action and to execute, certify and deliver to the transfer agent of the
Corporation, as any appropriate or proper to implement the provisions of the
foregoing resolutions:

 

The undersigned, do hereby certify that we are members of the Board of Directors
of the Corporation; that the attached is a true and correct copy of resolutions
duly adopted and ratified at a meeting of the Board of Directors of the
Corporation duly convened and held in accordance with its by-laws and the laws
of Nevada, as transcribed

by us from the minutes; and that the same have not in any way been modified,
repealed or rescinded and are in full force

and effect.

 



 11 

 

 

IN WITNESS WHEREOF, We have hereunto set our hands as President/CEO and Members
of the Board of Directors of the Corporation.

 

Dated: October 7, 2015

_________________

CEO

_________________

Member of the Board

 

 

 

12



 

